UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4137



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUCAS DONELL GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CR-04-58)


Submitted:   December 21, 2005            Decided:   January 18, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lucas Donell Green pled guilty to armed bank robbery and

use, carry, and possess a firearm in connection with a crime of

violence.     Green and the Government stipulated to a number of

sentencing factors.   The district court sentenced Green to a total

of 130 months incarceration.    On appeal, Green contends that the

Government breached the plea agreement by presenting testimony and

argument in favor of an enhancement to his sentence for the taking

of the security guard’s firearm during the bank robbery.        Green

contends that, because this was not a stipulated sentencing factor,

the Government was barred by the plea agreement from arguing in

favor of the enhancement.    We agree with the district court that

there was no breach of the plea agreement and therefore affirm

Green’s sentence.

            “It is well—established that the interpretation of plea

agreements is rooted in contract law, and that ‘each party should

receive the benefit of its bargain.’” United States v. Peglera, 33

F.3d 412, 413 (4th Cir. 1994) (quoting United States v. Ringling,

988 F.2d 504, 506 (4th Cir. 1993)).     The plea agreement between the

Government and Green provided that the memorandum of plea agreement

contained the entirety of the agreement between the parties and

that there existed no other agreements or terms.        The agreement

listed the sentencing factors to which the parties stipulated. The

agreement also required the Government to recommend that Green be


                                - 2 -
sentenced at the low end of the guideline range and to advise the

court about Green’s cooperation.              There was no agreement limiting

the   parties     from     arguing    about     the   applicability      of   other

sentencing factors.

            Green    argues     that     he    relied    on    the    Government’s

stipulation to some sentencing factors to mean that it would not

argue for other increases.             Because the plea agreement did not

limit the Government or the Defendant from arguing any sentencing

factor other than those to which the parties stipulated, the

Government’s introduction of evidence in support of the one-level

increase for the taking of the security guard’s firearm did not

amount to a breach of the plea agreement.                See United States v.

Fentress,   792     F.2d    461,     464-65   (4th    Cir.    1986)   (“While   the

government must be held to promises it made, it will not be bound

to those it did not make.”); see also United States v. Snow, 234

F.3d 187, 189 (4th Cir. 2000) (discussing defendant’s burden to

establish breach of plea agreement by preponderance of evidence).

            Accordingly, we affirm the district court’s determination

that there was no breach of the plea agreement and therefore affirm

Green’s sentence. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                          AFFIRMED


                                       - 3 -